Citation Nr: 1815133	
Decision Date: 03/09/18    Archive Date: 03/19/18

DOCKET NO.  13-00 859	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for right shoulder condition.

2.  Entitlement to service connection for left shoulder condition.

3.  Entitlement to service connection for lower back condition.


REPRESENTATION

Appellant represented by:	Andrew L. Wener, Attorney


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. M. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to August 2001 and then from July 2004 to January 2006.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Board notes that the current claim was previously before the Board in July 2016.  The claim was remanded to afford the Veteran with VA examinations for both shoulders and his lower back.  The Board finds that the remand directives were not substantially complied with, therefore another remand is warranted with regard to the lower back condition.  Stegall v. West, 11 Vet. App. 268, 271 (1998). 

In April 2016, the Veteran testified before another Veterans Law Judge (VLJ) who is no longer at the Board.  In February 2018, the Veteran responded to a VA Memorandum informing the VA that he did not want another hearing even though the VLJ he testified before was no longer at the Board.  A transcript of the hearing is associated with the file.  38 C.F.R. § 20.207.


The issue of lower back condition is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDINGS OF FACT

1.  The evidence is in equipoise as to the question of continuous symptoms with regard to the Veteran's right shoulder condition.

2.  The evidence is in equipoise as to the question of continuous symptoms with regard to the Veteran's left shoulder condition.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right shoulder condition have been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2017).

2.  The criteria for service connection for a left shoulder condition have been met.  38 U.S.C. §§ 1101, 1110, 5107; 38 C.F.R. §§ 3.303, 3.304 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board is fully granting the two service connection issues decided herein and finds no need to discuss VA's duty to notify or assist as any error concerning these issues is harmless.

Legal Criteria

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 C.F.R. § 3.303(a).  Service connection generally requires credible and competent evidence showing:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements above is through a demonstration of continuity of symptomatology.  However, this method may be used only for the chronic diseases listed in 38 C.F.R. § 3.309.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Regulations provide that service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a).  Further, a disability which is aggravated by a service-connected disorder may be service connected to the degree that the aggravation is shown.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).  In order to establish entitlement to secondary service connection, there must be (1) evidence of a current disability; (2) evidence of a service-connected disability; and (3) medical evidence establishing a nexus between the service-connected disability and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-54 (1990).

Analysis

The Board has reviewed the evidence of record and finds the criteria for service connection for the right and left shoulder conditions have been met.  

Imaging studies in May 2012 diagnosed the Veteran with bilateral acromioclavicular (AC) joint arthritis.  See Medical Treatment May 2012.  As such, the competent evidence establishes a current disability of both shoulders.

The Board notes that arthritis is enumerated as one of the presumptive provisions under 38 C.F.R. § 3.309(a).  As no arthritis was shown within the first post-service year, an award of presumptive service connection is not warranted.  However, the Board notes that, as a chronic disease, service connection can potentially be awarded here solely on the basis of evidence showing continuity of symptomatology.

In the instant case, the Veteran annotated on his July 2005 Post Deployment Health Assessment (PDHA) that he experienced swollen, stiff, or painful joints; back pain; and muscle pain following his combat tour in Iraq.  See Service Treatment Records March 2000 to July 2005.  He received an orthopedic referral, but the record does not reflect that he immediately followed through with treatment.  Treatment records reflect that the Veteran began treatment for both shoulders in September 2011.  See Medical Treatment July 2011 to March 2012.  He experienced bilateral shoulder pain and was taking Naproxen 500mg twice daily.  The fact that there was no record of treatment for five years is a factor in this analysis.  A lack of contemporaneous medical treatment is a relevant factor in the Board's analysis and it weighs against the claim.  See Maxson v. West, 12 Vet. App. 453, 459 (1999), affirmed sub nom.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  However, an absence of documented treatment alone cannot be the basis for a denial of service connection.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

Here, the Veteran has consistently stated that his combat experiences in Iraq, specifically wearing body armor and repetitive movements while wearing the armor has caused his current bilateral shoulder condition.  See Veteran Statement of Support December 2011.  Throughout his deployment he was traveling to various military bases and actually engaged in combat as verified by his receipt of a Combat Action Badge while deployed.  See Combat Action Badge; Veteran Statement of Support January 2011.  Additionally, following the deployment he annotated on his PDHA that he was having joint issues.  The Board finds the Veteran's lay statements to be continuous, competent, and highly credible; as such the Board gives his lay statements great weight.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  

In sum, the Board finds that the above competent and credible evidence is in equipoise as to the question of continuous symptoms.  As noted above, service connection may be awarded solely on this basis in the case of an arthritic condition under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331, 1336-38 (Fed. Cir. 2013).  Accordingly, while a negative opinion is of record, nexus evidence is not necessary to establish service connection in this case, thus, the negative opinion is not fatal to the claim and service connection is granted for the right and left shoulder conditions.


ORDER

Service connection for a right shoulder condition is granted.

Service connection for a left shoulder condition is granted.


REMAND

The July 2016 Board remand directed that the Veteran be afforded a VA examination for his lower back condition.  The examiner annotated that the Veteran's records were silent for a current or previous diagnosis related to his thoracolumbar spine.  However, a July 2011 VA Examination diagnosed the Veteran with a chronic lumbar strain.  In addition, the examiner failed to address the Veteran's lay statements, specifically with regard to his wearing body armor throughout his deployment.  The Veteran's statements related to back pain on his PDHA (noting December instead of July) were noted in the body of the examination report, but it does not appear to be considered in formulating the negative opinion.  Thus, the Board finds the examination inadequate and the Veteran must be afforded another lower back examination to determine the etiology of his back pain.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).

Additionally, updated VA treatment records should be associated with the record on remand.  See Sullivan v. McDonald, 815 F.3d 786, 792 (Fed. Cir. 2016) (finding that because § 3.159(c)(3) expanded the VA's duty to assist to include obtaining VA medical records without consideration of their relevance.)


Accordingly, the case is REMANDED for the following actions:

1. Update/Obtain VA treatment records from September 2017 to present.

2.  After completion of #1; forward the claims file to the VA examiner who conducted the December 2016 VA examination and request an addendum opinion.  If that examiner is not available, then the claim file should be forwarded to another VA physician to determine the nature and etiology of his lower back condition.  The VA clinician must review the entire claims file and must note such review in the examination report.  Regardless of who offers the opinion, the examiner should address the following questions:

Is the Veteran's current lower back condition at least as likely as not to have had its onset in service or is otherwise related to service?  In doing, the VA clinician is to specifically address: 1) the Veteran's lay statements with regard to wearing body armor, 2) the July 2005 Post Deployment Health Assessment, 3) and his previously diagnosed chronic back strain diagnosed at his July 2011 VA examination.

Is it at least likely as not (a 50 percent or greater probability) that the Veteran's service-connected right knee chondromalacia or left knee bursitis either 1) caused or 2) aggravated his lower back.

The term "aggravated" refers to a worsening of the underlying condition beyond the natural progression of the disease, as opposed to temporary or intermittent flare-ups or symptoms, that resolve with return to the baseline level of disability.  If aggravation is found, please state, to the extent possible, the baseline level of disability prior to aggravation.

A comprehensive rational for all opinions is to be provided.  All pertinent evidence, including both lay and medical, should be considered.  If an opinion cannot be given without resorting to speculation, the examiner should explain why and state whether the need to speculate is due to a deficiency in the state of general medical knowledge (no one could respond given medical science and the known facts), the record (additional facts are required), or the examiner (does not have the knowledge or training).  

If inability to provide an opinion without resorting to speculation is due to a deficiency in the record (additional facts are required), the AOJ should develop the claim to the extent it is necessary to cure any such deficiency.  If the inability to provide an opinion is due to the examiner's lack of requisite knowledge or training, then the AOJ should obtain an opinion from a medical professional who has the knowledge and training needed to render such an opinion.

3.  Thereafter, readjudicate the issue on appeal.  If any benefit remains denied, then issue a supplemental statement of the case and provide the claimant and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.


The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


